
	
		I
		111th CONGRESS
		1st Session
		H. R. 2290
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2009
			Mr. Sherman (for
			 himself, Mr. Royce, and
			 Ms. Ros-Lehtinen) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To provide for the application of measures to foreign
		  persons who transfer to Iran, Syria, or North Korea certain goods, services, or
		  technology that could assist Iran, Syria, or North Korea to extract or mill
		  their domestic sources of uranium ore.
	
	
		1.Short titleThis Act may be cited as the
			 International Uranium Extraction and
			 Milling Control Act of 2009.
		2.FindingsThe Congress finds the following:
			(1)Uranium is a naturally occurring element
			 found around the world in low levels in rock, soil, and water.
			(2)Uranium ore
			 extracted through mining and other methods is the principal component of the
			 concentrate known as yellowcake, a precursor to the production of highly
			 enriched uranium.
			(3)Uranium is a
			 necessary element in any fuel cycle capable of producing fissile material
			 usable for a nuclear explosive device, whether such device utilizes uranium or
			 plutonium.
			(4)According to the
			 World Nuclear Association, over 40,000 metric tons of uranium ore were produced
			 worldwide in 2007.
			(5)The wide availability of naturally
			 occurring uranium, a favorable commercial environment, and the growing demand
			 for nuclear power may lead to a significant expansion of the production of
			 uranium ore worldwide, including in countries with nuclear weapons programs
			 such as Iran and North Korea, which maintain that their production is intended
			 for peaceful purposes.
			(6)Over the past two decades, Iran has opened
			 as many as 10 uranium mines. The ore from these mines is estimated to contain
			 concentrations of uranium too low to be suitable for legitimate commercial use.
			(7)During the 1980s
			 and 1990s, Syria, with technical assistance from the International Atomic
			 Energy Agency, studied the feasibility of uranium extraction and conducted
			 preliminary extraction activities. Like Iran, Syria’s uranium ore was found to
			 be unsuitable for commercial use.
			(8)Iran and Syria can
			 make use of their domestic sources of uranium ore for military purposes only if
			 they have access to extraction and milling goods, services, and technology from
			 other countries.
			(9)The significant reserves of uranium ore in
			 North Korea are a potential source for other countries with covert nuclear
			 weapons programs.
			(10)Unlike other
			 nuclear materials and facilities, the processes of extracting uranium ore and
			 milling it into yellowcake are not subject to safeguards by the International
			 Atomic Energy Agency.
			(11)Iran, North
			 Korea, and Syria have been sanctioned by the United States and other countries
			 as a result of their nuclear and other programs involving weapons of mass
			 destruction.
			(12)Transfers of
			 nuclear and certain other sensitive goods, services, or technology to Iran,
			 North Korea, and Syria are prohibited by the laws of the United States.
			(13)Foreign persons
			 that make such transfers may be sanctioned by the United States pursuant to the
			 Iran, North Korea, and Syria Nonproliferation Act.
			(14)Denying Iran, North Korea, and Syria access
			 to the goods, services, and technology needed to utilize their domestic sources
			 of uranium ore for their nuclear weapons programs should be a significant
			 nonproliferation goal of the United States and like-minded countries.
			3.Statement of
			 policyIt shall be the policy
			 of the United States—
			(1)to oppose the transfer to Iran, North
			 Korea, and Syria of goods, services, or technology relevant to their capability
			 to extract or mill uranium ore; and
			(2)to work with
			 like-minded countries to impose restrictions on such transfers
			 internationally.
			4.Reporting
			 requirements under the Iran, North Korea, and Syria Nonproliferation
			 ActSection 2(a) of the Iran,
			 North Korea, and Syria Nonproliferation Act (50 U.S.C. 1701 note) is
			 amended—
			(1)in paragraph (1),
			 by redesignating subparagraphs (A) through (E) as clauses (i) through (v),
			 respectively;
			(2)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
			(3)in subparagraph
			 (B), as redesignated—
				(A)by striking
			 paragraph (1) and inserting subparagraph (A);
			 and
				(B)by striking the
			 period at the end and inserting ; or;
				(4)by striking all
			 that precedes subparagraph (A), as redesignated, and inserting the
			 following:
				
					(a)ReportsThe President shall, at the times specified
				in subsection (b), submit to the Committee on Foreign Affairs of the House of
				Representatives and the Committee on Foreign Relations of the Senate a report
				identifying every foreign person with respect to whom there is credible
				information indicating that person—
						(1)on or after
				January 1, 1999, transferred to or acquired from Iran, on or after January 1,
				2005, transferred to or acquired from Syria, or on or after January 1, 2006,
				transferred to or acquired from North
				Korea—
						;
				and
			(5)by adding at the
			 end the following new paragraph:
				
					(2)on or after January 1, 2009, transferred to
				Iran, Syria, or North Korea goods, services, or technology that could assist
				efforts to extract or mill uranium ore within the territory or control of Iran,
				North Korea, or
				Syria.
					.
			5.Conforming
			 amendmentsThe Iran, North
			 Korea, and Syria Nonproliferation Act (50 U.S.C. 1701 note) is further amended
			 by striking Committee on International Relations each place it
			 appears and inserting Committee on Foreign Affairs.
		
